Samoa warmly welcomes the assumption of Mr. Miroslav Lajčák to the presidency of the General Assembly at its seventy-second session, at a time when our Organization is going through unprecedentedly volatile and difficult times. We look forward to his leadership so that together we can chart a safer, more predictable and more humane pathway in our journey through life’s uncharted waters. He can count on Samoa’s support as we work in partnership to translate into tangible and measurable achievements the overarching theme of his tenure, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”.
The President’s predecessor, Ambassador Peter Thomson of Fiji, demonstrated strong leadership during his successful presidency. We wish him well in his new calling.
Secretary-General Guterres is passionate about, and committed to, turning the United Nations into an efficient and effective Organization that is fit for purpose and readily responsive to the needs of the very peoples it was established to serve in the first place. In working to make the focus of the United Nations more people-centred than process-centred, Samoa assures the Secretary-General of its full support.
This week’s annual general debate is the twentieth successive general debate of the General Assembly that I have attended and addressed. My continuous participation is a measure of my conviction and my Government’s unqualified faith in the value of the United Nations and the endless potential that it holds to deal successfully with any issue of diversity and gravity that it confronts. The United Nations remains our choice of last resort and hope to provide the political will and the necessary commitment to address our challenges. That is why we want it to remain relevant and adaptable to changing circumstances. It must be able to respond effectively to the current and emerging challenges that our world faces.
We meet against the backdrop of a world plagued by uncertainty and a sense of ebbing hope. We are losing the fight to free our world from poverty and instability. Conflicts abound, and we are no longer distanced or disconnected from deadly acts of terrorism and the devastation of natural and human-induced disasters. We are living in an environment of risk. Climate change is an existential threat. Allow me to pause and offer our sincere condolences to the Governments and the peoples of all the countries that have suffered from the recent devastation of hurricanes and earthquakes.
We cannot help but watch with trepidation and uneasiness the global dynamics that are nudging our world perilously close to a potential catastrophe of unimaginable proportions. As small island Pacific countries, we are no longer protected by our isolation. We are bystanders, but we have the most to lose in the unfolding power drama being played out on the Korean peninsula. We pray for visionary leadership with sound moral judgment on both sides in order to ensure that we give peace a chance.
That explains why I signed the Treaty on the Prohibition of Nuclear Weapons yesterday on Samoa’s behalf. As a signatory to that historic Treaty, we wanted to demonstrate unequivocally our aspiration for a world without nuclear weapons. The conventional narrative that the possession of nuclear weapons will act as deterrent to make the world a safer place to live has not been borne out by the current realities. Otherwise, the developments on the Korean peninsula would not have happened at all. We firmly believe that possessing nuclear weapons and adding new nuclear Powers only make our world less safe, less secure and less peaceful, hence the need to rid our world completely of all nuclear weapons.
No matter how noble a goal lies behind having such arsenals, allowing them to fall into the wrong and unprincipled hands is a recipe for doom and mayhem, because people, after all, are human and mere mortals. But all is not yet lost. The adoption of the New York Declaration for Refugees and Migrants, which offers a united approach to addressing the plight of the world’s displaced peoples, the creation of the United Nations Office of Counter-Terrorism, which is aimed at enhancing the Organization’s capability to assist Member States in implementing the United Nations Global Counter-Terrorism Strategy, and the historic, first-ever Treaty banning nuclear weapons are all positive developments moving forward.
Like other global challenges, climate change transcends borders without leaving a trace. It has no respect for sovereignty and does not discriminate between rich and poor countries. Its dire consequences are real, including for those who remain in denial. Climate change is a perpetual priority issue for my country and our Pacific region. In our small islands, as we witnessed recently, natural catastrophes can decimate an entire country, bringing with them great pain and upheaval to peoples’ lives, as well as set back the national economy for years. We know that from repeated past experience. Our islands’ limited resources and lack of adaptive capacity make the burden of rehabilitation a mammoth undertaking. While we applaud the resilience of our people to bounce back from major natural disasters, the scars of those natural phenomena take years to heal and recover from. If it is any consolation to our island States, even some of the well-resourced developed countries continue to try to recover from and overcome the impact of catastrophes that devastated their economies.
Samoa remains committed to ongoing efforts to pursue respect for human rights and the rule of law, and does its part to contribute to that global effort. For the first time ever, at Samoa’s invitation, a United Nations human rights expert group visited last month to carry out a fact-finding mission to assess the progress made towards eliminating discrimination against women and towards protecting and promoting women’s rights in the country. Samoa is the first Pacific country to open its doors to that independent mechanism.
We continue to place great faith in the rule of law and the vital protection it offers to all States, especially to weak and small countries like mine without any armed forces or affiliation to any military grouping. The International Criminal Court (ICC) is an important part of the architecture of world peace based on the rule of law. We call for the early activation of the Kampala Amendments. The ICC was represented at the Pacific Islands Forum Special Leaders’ Retreat held earlier this month in Samoa.
Terrorism is an offence to humankind and runs contrary to the core values of the United Nations. For Samoa, I reaffirm our strong support for the relevant Security Council resolutions against terrorism, which send a clear signal of our determination to suppress terrorist activities, including training, international recruiting and financing. Samoa continues to align its domestic policies and legislation to meeting its international obligations to help combat terrorism, as well as to participate actively in Pacific regional security initiatives.
In the context of peacekeeping, Samoa’s unwavering support for United Nations peacekeeping work is underscored by 17 years of uninterrupted police deployment serving in missions in Liberia, the Sudan, Timor-Leste and South Sudan. Although we are a small country, Samoan police officers continue to serve side by side with officers from other countries in places that require the intervention of the United Nations. Our commitment is rooted in our firm belief in the role that United Nations peacekeeping plays in helping eliminate the causes of conflict and in bringing about peace and stability. We fully endorse the condemnation of sexual exploitation and abuse in peacekeeping, which is why we signed the international compact initiative of the Secretary-General to committing countries to eliminating those heinous acts in peacekeeping.
The 2030 Agenda for Sustainable Development provides our framework to put the world on a path towards a sustainable and resilient future for the people, the planet and prosperity. Although the 2030 Agenda remains a high priority on the global agenda and we see signs of momentum in terms of its implementation, much work remains to be done. The need to accelerate global action on, and awareness of, the Sustainable Development Goals (SDGs) remains. The adoption of the Pacific regional road map for implementing the 2030 Agenda for Sustainable Development in Asia and the Pacific complements Samoa’s road map based on an integrated approach involving the implementation of the 2030 Agenda, the Small Island Developing States (SIDS) Accelerated Modalities of Action, known as the Samoa Pathway, the Paris Agreement on Climate Change and the Framework for Pacific Regionalism, which are aligned with our national development strategy.
For small island developing States, the Samoa Pathway is their sustainable development road map, which highlights their key tasks and priorities, and is closely linked to the 2030 Agenda. As we approach the five-year review of the Samoa Pathway in 2019, it is important to ensure that the comprehensive review of United Nations support for SIDS is properly addressed and implemented. We need to study closely lessons learned from the partnerships registered for SIDS and encourage proactive follow-up, as well as pursue new partnerships for the group’s sustainable development.
Since the last annual global multi-stakeholder small island developing States partnership dialogue, several partnerships and voluntary commitments specific to small island developing States were launched during the Ocean Conference. Prior to the mid-term review of the SIDS outcome document, it is important that we look at ways of improving implementation and addressing gaps and emerging issues. The success of the Ocean Conference was crucial to building momentum in the implementation of the SDGs, given that the ocean is the lifeblood of the planet. Addressing the targets of SDG 14 for SIDS is catalytic to implementing several, if not all, of the 17 Goals.
With the new Blue Pacific concept for the Pacific region, and the concrete outcomes from the Conference, emphasis will be placed on implementation. At the Ocean Conference, Samoa pledged 13 voluntary commitments that showcased national efforts aimed at the conservation, management and sustainable use of the ocean and its resources and the engagement of communities.
During the Ocean Conference in June, I was appointed the Special Ambassador of the International Year of Sustainable Tourism for Development by the United Nations World Tourism Organization. The year 2017 is a crucial one for sustainable tourism. Given the reliance of many of our small economies on tourism and the role it can play in SDG implementation, we will continue to promote the role of tourism in support of peaceful societies and sustainable development.
Let me now turn to the regional context and share with the Assembly some of the decisions taken by the leaders of our Pacific Islands Forum at their forty- eighth Pacific Islands Forum Leaders Meeting, which my country was privileged to host at the beginning of the month. For our year-long chairmanship we chose the theme “The Blue Pacific: Our sea of islands — Our security through sustainable development, management and conservation”.
We in Samoa reaffirmed the Framework for Pacific Regionalism to drive our region’s policy agenda towards the realization of our vision, that of a region of peace, harmony, security, social inclusion and prosperity, so as to enable all Pacific people to lead free, healthy and productive lives.
We also endorsed the Blue Pacific identity as the core driver of collective action for advancing the leaders’ vision under the Framework for Pacific Regionalism. This new narrative calls for inspired leadership and a long-term Pacific Islands Forum foreign policy commitment to act as one for the good of all rather than a few. The Blue Pacific identity reinforces the potential of our shared stewardship of the Pacific Ocean, based on the explicit recognition of our shared ocean identity, ocean geography and ocean resources. It aims to strengthen collective action by putting the Blue Pacific at the centre of regional policymaking and united action for advancing the Pacific Islands Forum Leaders’ vision for the region.
We discussed the key priorities for our region with other Pacific leaders, a few of which I will highlight, as their implementation requires collective and urgent action from this gathering of the United Nations.
First, climate change remains a priority challenge for the Pacific region because of its existential nature and its security implications. Climate change is already happening; it cannot be washed away by the rising tides. It has significant security implications. Its impact threatens the continued existence and viability as sovereign States of some of our low-lying atolls. Even countries that have been in self-denial with regard to the phenomenon of climate change, must surely now accept the weight of scientific evidence.
The implementation of the Paris Agreement on Climate Change is of high priority and requires collective action to address this existential threat. We are confident that Fiji’s presidency of the twenty- third Conference of the Parties to the United Nations Framework Convention on Climate Change will focus the spotlight on challenges and the need for genuine partnerships to help us deliver on our nationally determined contributions as part of the implementation of the Paris Agreement. The Pacific has also endorsed its Framework for Resilience Development in the Pacific: An Integrated Approach to Address Climate Change and Disaster Risk Management and its institutional arrangements to support the elaboration and implementation of the Paris Agreement.
Secondly, the ocean and its resources continue to be critical to the livelihoods of our people and the region. The impacts of climate change, illegal, unregulated and unreported fishing and overfishing are threatening the sustainability of this crucial resource of our region. The Pacific Forum members will continue to be actively engaged on all ocean-related issues at the General Assembly at its seventy-second session, including the biodiversity beyond national jurisdiction process.
Thirdly, we adopted the Pacific Road Map for Sustainable Development and its implementation strategy. That reflects the seriousness our region places on implementing the 17 SDGs and the importance of a regional approach to meeting those international commitments. We continue to count on the important role of the United Nations and our partners to support regional and national efforts for SDG implementation, particularly the building of our capabilities. We look forward to the Secretary-General’s reform and how the Forum can engage to ensure its priorities in terms of its SDG road map and the implementation of the Samoa Pathway, the Paris Agreement and other regional needs are considered in the reform.
Finally, in the context of security, the Pacific Islands Forum remains committed to collective arrangements and mechanisms to assist regional Governments recover from national conflicts and crises. The success of thse arrangements, together with the support of the United Nations, is already evident in the positive results of the Regional Assistance Mission to Solomon Islands (RAMSI). I am honoured to acknowledge the successful conclusion of the Mission, which brought together peacekeepers from all member countries of the Pacific Islands Forum.
Leaders acknowledged the successful conclusion of RAMSI and recognized it as a success story of regionalism and a workable example of regional cooperation and diplomacy, embodying more than a decade of partnership and cooperation among the Forum member countries. They agreed to build on the Biketawa Declaration and other Forum security-related declarations to expand the concept of security, including human security, humanitarian assistance, prioritizing environmental security and regional cooperation in building resilience to disasters and climate change.
Over the years, the Pacific has continued to call for advancing the cause of nuclear non-proliferation. Issues such as radioactive contaminants in the Republic of the Marshall Islands are of great concern to both that country and the region. We count on the promised support of the relevant United Nations entities to respond accordingly to requests for assistance, including working closely with the regional technical agencies. The United States of America is also encouraged to take urgent action to address the issue.